                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                                                                                         April 17, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                      David J. Bradley, Clerk

                                  SOUTHERN DISTRICT OF TEXAS

                                     CORPUS CHRISTI DIVISION


DAVID ALLEN HAVERKAMP; aka                                §
HAVERKAMP,                                                §
                                                          §
           Plaintiffs,                                    §
VS.                                                       § CIVIL ACTION NO. 2:17-CV-18
                                                          §
JOSEPH PENN, et al,                                       §
                                                          §
           Defendants.                                    §


               MEMORANDUM AND RECOMMENDATION
    TO DISMISS DEFENDANT DR. JOESEPH PENN WITHOUT PREJUDICE



         Plaintiff,1 proceeding pro se and in forma pauperis, is an inmate incarcerated at

the Stiles Unit of the Texas Department of Criminal Justice, Criminal Institutions

Division in Beaumont, Texas. Plaintiff filed this lawsuit pursuant to 42 U.S.C. § 1983,

originally naming Dr. Joseph Penn and Dr. Lannette Linthicum as defendants. (D.E. 1;

D.E. 2, pp. 2-3).

         During the litigation of this case, the undersigned was advised that the appropriate

defendants were Dr. Owen Murray from the University of Texas Medical Branch

(UTMB) and the principal members of the Correctional Managed Health Care (CMHC)


1
  Plaintiff requests that the Court utilize feminine pronouns when referring to Plaintiff. (D.E. 2, p. 1). Plaintiff,
therefore, will be referenced in this Order and Amended Memorandum and Recommendation as her preferred
gender of female, using feminine pronouns.

1/3
committee. Plaintiff subsequently filed his Amended Complaint on October 5, 2017,

naming several John and Jane Does as defendants. (D.E. 62, p. 3). When Plaintiff filed

the amended complaint, a notation was entered on the docket sheet showing that Dr. Penn

was terminated as a defendant in this case. At the direction of the Court, counsel for

Defendants filed an advisory listing the CMHC principal committee members. (D.E. 71).

Magistrate Judge B. Janice Ellington subsequently ordered service of Plaintiff’s

complaint on Dr. Murray and the ten identified CMHC principle committee members.

(D.E. 73, 79).

       On March 18, 2018, Magistrate Judge Ellington issued an order directing Plaintiff

to show cause why Dr. Penn should not be dismissed from this action without prejudice

as the proper defendants have been identified. (D.E. 72). Plaintiff responded that it

would be premature to dismiss Dr. Penn who had presented himself as an accountable

party. (D.E. 75, pp. 1-3). Plaintiff acknowledged, however, that Dr. Murray and the

CMHC committee members are the proper defendants in this case. (D.E. 75, p. 2).

       To date, the Court has not ruled on whether Dr. Penn should be dismissed from

this action. On April 8, 2020, Defendants filed a notice of substitution of parties in which

they noted that it was unclear whether Dr. Penn is still a defendant in this case. (D.E.

127, p.3, n. 2). It appears that Dr. Penn was prematurely terminated as a party defendant

on October 5, 2017 based on the filing of Plaintiff’s Amended Complaint.               The

undersigned finds nevertheless that Dr. Penn should be dismissed from this action as the

appropriate defendants capable of providing Plaintiff his requested relief have been


2/3
identified. Accordingly, it is respectfully recommended that Defendant Dr. Joseph Penn

be DISMISSED from this action without prejudice.




      ORDERED this 17th day of April, 2020.


                                            ___________________________________
                                                       Julie K. Hampton
                                                 United States Magistrate Judge



                                NOTICE TO PARTIES

      The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy of

the Memorandum and Recommendation, a party may file with the Clerk and serve on the

United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

      A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996)(en banc).


3/3
